     Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 1 of 25




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

CHASE YARBROUGH,            §
                            §
                            §
                            §
     v.                     §
                            §                            3:20-cv-322
SANTA FE INDEPENDENT SCHOOL §
DISTRICT, ET AL.            §
                            §
     Defendants             §

            PLAINTIFF’S OBJECTIONS TO MAGISTRATE JUDGE’S
                MEMORANDUM AND RECOMMENDATIONS

       COMES NOW, Plaintiff Chase Yarbrough, and files his Objections to

Magistrate Judge’s Memorandum and Recommendation [Doc. No. 35] regarding

Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint Pursuant to

12(b)(6) [Doc. No. 23].     Yarborough would respectfully show the Court as follows:

                                              I.

                         BRIEF PROCEDURAL HISTORY

       Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983 that challenges

the constitutionality of the actions of Defendants that resulted in Yarbrough’s injuries [Doc.

21]. In 2016, when Yarbrough’s injuries occurred, it was well-known, well documented,

publicized and televised- and litigated by amateur and professional athletes alike-       and

organizations that repeated head to head contact in football causes concussions and other

traumatic brain injuries, including fatal chronic traumatic encephalopathy (“CTE.”)


\
                                              1
     Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 2 of 25




       Specifically, in 2011, the State of Texas enacted laws regarding the training,

supervision, prevention, recognition, and treatment of concussions in the school setting.

Yet, SFISD and the Individual Defendants intentionally, recklessly, with complete

deliberate indifference supervised, instructed, orchestrated, and/or required student athletes

to engage in repeated upper body contact repeatedly in every practice, at least twice a day

which resulted in continued head to head contact.

       Students have a right to bodily integrity that may be violated by school employees.

See, e.g., Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443 (5th Cir. 1994) (finding student's

right to bodily integrity violated through sexual molestation by teacher); Jefferson v. Ysleta

Indep. Sch. Dist., 817 F.2d 303 (5th Cir. 1987) (teacher tying student to a chair found to

violate student’s bodily integrity rights).

       Defendants filed a Motion to Dismiss Plaintiff’s First Amended Complaint Pursuant

to Rule 12(b)(6) [Doc. No. 23].     Thereafter, Plaintiff filed his Response in Opposition to

Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint Pursuant to Rule

12(b)(6) [Doc. No. 29].        Plaintiff filed his Amended Response in Opposition to

Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint Pursuant to Rule

12(b)(6) to correct two minor typographical errors [Doc. No. 30]. On February 23, 2021,

Judge Brown signed an Order Referring Pretrial Matters to United States Magistrate Judge

Andrew M. Edison for determination, report, and recommendation [Doc. No. 34].

       On May 25, 2021, United States Magistrate Judge Andrew M. Edison issued his




\
                                              2
     Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 3 of 25



                                                           1
Memorandum and Recommendation [Doc. No. 35].                    Magistrate Judge Edison

recommended that Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(6) be granted.

Plaintiff respectfully objects to the Memorandum and Recommendation entered on May

25, 2021.

                                            II.

                                  LEGAL STANDARD

       This Court’s review is de novo. FED. R. CIV. P. 72(b)(3). See also, 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which objection is

made.”); DHI Group, Inc. v. Kent, No. H-16-1670, 2018 U.S. Dist. Lexis 35170 at *3 (S.D.

Tex. 2018) (“For dispositive motions, district courts’ ‘must determine de novo any part of

the magistrate judge’s disposition that has been properly objected to.’”).       Further, a

“district judge may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.”   FED. R. CIV. P.

72(b)(3).

                                            III.

PLAINTIFF’S OBJECTIONS TO MEMORANDUM AND RECOMMENDATION

A.     Plaintiff Established his Burden of Proof Under Rule 12(b)(6)

       Plaintiff’s claims and factual allegations asserted in his First Amended Complaint

established his burden of proof under Rule 12(b)(6).      Although the Memorandum and


1 The Court granted Plaintiff’s Unopposed Motions to Extend Deadline to file Objections
to the Memorandum and Recommendation [Doc. Nos. 37 and 39]

\
                                             3
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 4 of 25




Recommendation cites cases discussing the burden of proof, the analysis should go further.

Specifically, in Bell Atl. Corp. vs. Twombly, 550 U.S. 544, 555-56 (2007), the Supreme

Court explained:

             “While a complaint attacked by Rule 12(b)(6) motion to dismiss
             does not need detailed factual allegations, ibid.; Sanjuan vs.
             American Bd. Of Psychiatry and Neurology, Inc., 40 F.3d 247, 251
             (C.A. 7, 1994), a plaintiff’s obligation to provide the ‘grounds’ of
             his ‘entitle[ment] to relief requires more than labels and
             conclusions, and a formulaic recitation of the elements of a cause
             of action will not do, see Papasan vs. Allain, 478 U.S. 265, 286
             (1986) (on a motion to dismiss, ‘courts are not bound to accept as
             true a legal conclusion couched as a factual allegation’). Factual
             allegations must be enough to raise a right to relief above the
             speculative level. (citations omitted)(‘[T]he pleading must contain
             something more. . .than…a statement of facts that merely creates
             a suspicion [of] a legally cognizable right of action’), on the
             assumption that all the allegations in the complaint are true ‘even
             if doubtful in fact’), see, e.g. Swierkiewicz vs. Sorema N.A., 534
             U.S. 506. 508 n. 1(2002)’ Neitzke vs. Willias, 490 U.S. 319, 327
             (1989) (‘Rule 12(b)(6) does not contenense … dismissals based on
             a judge’s disbelief of a complaint’s factual allegations’); Scheuer
             vs. Rhodes, 416 U.S. 232, 236 (1974) (a well-pleaded complaint
             may proceed even it if appears ‘that a recovery is very remote and
             unlikely’). (Internal footnote citation omitted).”

Twombly, at 555-556.    Yarborough met those prima facie pleading obligations regarding

the claims asserted against Defendants.        Similarly, in United States ex rel. Bias v.

Tangipahoa Par. Sch. Bd. (reversing and remanding dismissal of FCA retaliation claim

against a School Board) the Circuit held:

             A complaint survives a motion to dismiss if its facts, accepted
             as true, ‘state a      claim to relief that is plausible on its face.’
             Bell Atl. Corp vs. Twombly, 550 U.S. 544, 570 (2007).
             Facial plausibility requires that the plaintiff ‘plead        factual
             content that allows the court to draw reasonable inference that
             the     defendant is liable for the misconduct alleged.’ Ashcroft
             vs. Iqbal, 556 US. 662, 678 (2009). The court’s inquiry

\
                                               4
     Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 5 of 25




               should focus on the complaint as a whole, ‘regardless of how
               much of it is discussed in the motion to dismiss.’ Wilson, 667
               F.3d at 595. “Dismissal is improper if the allegations support
               relief on any possible theory.’ Id. (quotation marks omitted [in
               orig. (quoting Cinel vs. Connick, 15 F.3d 1338, 1341 (5th Cir.
               1994)).”

816 F.3d 315, 321 (5th Cir. 2016); see also Littell vs. Houston Independent School District,

894 F.3d 616, 622 (5th Cir. 2018) (no heightened pleading standard for 1983 liability).

Reversing the dismissal, the Fifth Circuit made clear that to survive a motion to dismiss,

“a complaint need not contain ‘detailed factual allegations’; rather, it need only allege facts

sufficient to ‘state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)”).       Id.

       Chase Yarbrough alleged sufficient facts that his rights were violated, how these

rights were violated, what claims are asserted and why, and what relief he seeks from the

Defendants.     Whatever Yarborough presently lacks in terms of factual knowledge, he

intends to develop and supplement with proper discovery.

B. Yarborough possesses a Constitutional right to “bodily integrity” under 42 U.S.C
   § 1983

       The Memorandum and Recommendation provides that there is no Constitutional

violation.    Plaintiff objects to this conclusion.   The Memorandum and Recommendation

mis-conceptualizes Yarbrough’s allegations as “in essence, a condemnation of the football

culture which pervades much of society in this part of the country. Boiled down, Yarbrough

contends that the game of football, with its constant physical contact, aggression and

violence is an inherently dangerous sport.” [Doc. No. 35, Page 5]. Plaintiff objects to

interpretation of Plaintiff’s claims under 42 U.S.C. § 1983.

\
                                                5
     Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 6 of 25




       Throughout the First Amended Complaint, [Doc. No. 21], Yarbrough alleges

violations of his constitutional right to “bodily integrity” under Section 1983. See, e.g.,

[Doc. No. 21, ¶ 20].

       The Supreme Court has held that the right to bodily autonomy is a fundamental right

protected by substantive due process. See, e.g., Lawrence v. Texas, 539 U.S. 558, 564

(2003). The fundamental right to bodily autonomy includes the right to be free from

physical injury, bodily restraint, and bodily intrusions. See, e.g., Ingraham v. Wright, 430

U.S. 651, 673 (1977) (physical restraint); Kennedy v. City of Ridgefield, 439 F.3d 1055,

1061 (9th Cir. 2006) (physical injury).

       The Fifth Circuit’s history with “bodily integrity” cases began at least as early as

1981, when it held that “the right to be free of state-occasioned damage to a person’s bodily

integrity is protected by the fourteenth amendment guarantee of due process.” Shillingford

v. Holmes, 634 F.2d 263, 265 (5th Cir.1981). The Shillingford case involved a Section 1983

action by a tourist against a New Orleans police officer. The plaintiff in Shillingford was

attending Mardi Gras festivities in New Orleans when he attempted to take a photograph

of the officer making an arrest. The officer was annoyed and struck Shillingford with his

nightstick, inflicting some physical injury. The Fifth Circuit found such action sufficient

“to transcend the bounds of ordinary tort law and establish a deprivation of constitutional

rights.” Id. at 266.

       Moving forward both in time – and into the context of public education – the Fifth

Circuit cited Shillingford for this principle of law in Jefferson v. Ysleta Independent School

District, 817 F.2d 303, 305 (5th Cir.1987), involving the violation of a schoolchild’s

\
                                              6
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 7 of 25




substantive due process rights by a teacher. The teacher in Jefferson lashed a second-grade

student to a chair for the better part of two school days. The Fifth Circuit found that such

actions by the teacher violated the student’s substantive due process “right to be free of

state-occasioned damage to [her] bodily integrity.” Id. (quoting Shillingford, 634 F.2d at

265). The Fifth Circuit has also held that the infliction of corporal punishment in public

schools “is a deprivation of substantive due process when it is arbitrary, capricious, or

wholly unrelated to the legitimate state goal of maintaining an atmosphere conducive to

learning.’” Fee v. Herndon, 900 F.2d 804, 808 (5th Cir.) (quoting Woodard v. Los Fresnos

Indep. Sch. Dist., 732 F.2d 1243, 1246 (5th Cir.1984)), cert. denied, 498 U.S. 908, 111 S.

Ct. 279, 112 L. Ed. 2d 233 (1990).

       Perhaps the Fifth Circuit’s most anchoring case discussing the constitutional right

to life, liberty, and bodily integrity is the context of public education is Doe vs. Taylor

Independent School District, 15 F.3d 443, 450-451 (5th Cir. 1994), cert. denied, 513 U.S.

815, 115 S.Ct. 70, 130 L.Ed.2d 25 (1994).        In Doe, a minor child who was sexually

assaulted by a school-teacher brought a 1983 civil rights lawsuit against the individual

schoolteacher, the school district, the superintendent, and the school principal. Doe

claimed, inter alia, that the defendants, while acting under color of state law, deprived her

of her constitutional rights guaranteed by the Fourteenth Amendment’s Due Process and

Equal Protection Clauses. After the denial of their summary judgment motions on qualified

immunity, the superintendent, and the principal appealed claiming they were entitled to

qualified immunity because Doe was not deprived of any constitutional right when she was

sexually molested by the school biology teacher and – even if Doe was deprived of a

\
                                             7
     Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 8 of 25




constitutional right – these issues of law were not “‘clearly established’” in 1987 when the

assault took place. . . . Id. at 450. The Fifth Circuit was clear:

              If the Constitution protects a schoolchild against being tied to
              a chair or against arbitrary paddlings, then surely the
              Constitution protects a schoolchild from physical sexual abuse-
              -here, sexually fondling a 15-year old school girl and statutory
              rape--by a public schoolteacher. Stroud’s sexual abuse of Jane
              Doe, earlier detailed in this opinion, is not contested by the
              defendants. Thus, Jane Doe clearly was deprived of a liberty
              interest recognized under the substantive due process
              component of the Fourteenth Amendment. It is
              incontrovertible that bodily integrity is necessarily violated
              when a state actor sexually abuses a schoolchild and that such
              misconduct deprives the child of rights vouchsafed by the
              Fourteenth Amendment. Obviously, there is never any
              justification for sexually molesting a schoolchild, and thus, no
              state interest, analogous to the punitive and disciplinary
              objectives attendant to corporal punishment, which might
              support it.

Id. at 451-452.

       Synthesizing these principles, Yarbrough’s contention is straightforward: if being

tied to a chair is a violation of bodily integrity, and excessive paddling a violation of bodily

integrity, then repeatedly instigating known dangerous football drills against someone who

is older, bigger, and more experienced that involve head to head helmet contact that result

in a severe concussion and traumatic injury is a violation of bodily integrity.

       Indeed, Myers v. Troup Independent School District, gives succor to Yarborough’s

position at the 12(b)(6) stage:

              Plaintiff asserts that his injuries were caused by a state actor’s
              affirmative act of sending him back into a football game five
              minutes after he previously was knocked unconscious and without a
              medical examination. To the extent that a state actor is alleged to
              have affirmatively caused injury, Doe v. Taylor Indep. School

\
                                               8
      Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 9 of 25




              Dist., 15 F.3d 443 (5th Cir.1994) (en banc), and Jefferson v. Ysleta
              Indep. School Dist., 817 F.2d 303 (5th Cir.1987), apply.

     895 F.Supp. 127, 130 (E.D. Tex. 1995) (emphasis added).

        Yarborough is not complaining of being hit by the football player he was up against

for doing what he was told to do by the Coach Defendants. Rather, this case arises from

(1) the custom and practice of the Coach Defendants to conduct practices and scrimmages

which required helmet to helmet contact by players of noticeably different size, age, and

experience, (2) SFISD’s failure to implement a proper concussion protocol and to properly

train the Coach Defendants on the prevention of concussions; and (3) the failure of the

Defendants to adequately respond in the high likelihood that a student athlete suffers an

injury that may result in a concussion.

        Rules and regulations exist to protect youth athletes. Defendants intentionally

disregarded those rules and regulations which resulted in injuries to Yarbrough and many

others at SFISD.

        Additionally, Yarbrough contends that he was never properly examined by

Defendant Griffin and that Griffin failed to instruct him to seek medical care as required

by UIL and the Texas Education Code.

C.      Plaintiff’s Claims are Not an Isolated Injury

        Plaintiff objects to the Memorandum and Recommendation’s implication that

Plaintiff’s claims result from an isolated injury in a dangerous sport. Plaintiff is not

claiming that an accidental injury occurred on the football field which resulted in a

constitutional violation.



\
                                             9
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 10 of 25




       In 2016, when Chase Yarbrough’s injuries occurred, it was well-known, litigated,

documented, televised, and publicized that repeated head-to- head contact in football

causes concussions and other traumatic brain injuries, including fatal CTE. Indeed, in 2011,

the State of Texas enacted laws regarding the training, supervision, prevention, recognition,

and treatment of concussions in the school setting. Yet, Defendants intentionally,

recklessly, with complete deliberate indifference instructed, orchestrated, required,

supervised student athletes to engage in repeated upper body contact over and over again

in every practice, at least twice a day which resulted in continued head- to- head contact.

       Even more impactful, the football coaches repeatedly directed the players to hit each

other hard and harder, repeatedly in dangerous head to head contact drills during numerous

practices over a period of weeks that are likely to cause traumatic head injuries. It is well

known head to head contact often results in concussions and traumatic brain injury. The

Interscholastic League has protocols and safe guards regarding same. Yarbrough’s claims

do not involve an isolated incident. Yarbrough’s claims result from numerous failures to

protect his bodily integrity.   His injuries resulted and probably exacerbated, based on the

medical report that indicated he suffered a prior concussion, from a systemic failure to

protect student athletes in contact sports.

       Yarbrough claims that SFISD failed to implement a proper training and protocols

to minimize a well-known result of contact sports, namely concussions. Further, when

viewing the athletic director, coaches and trainers post head injury is within a high degree

of probability that SFISD failed to implement proper training and protocols in the event a

student athlete suffers an injury that may result in a concussion. It is a systemic top-down

\
                                              10
     Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 11 of 25




failure that any reasonable entity would seek to avoid.    Indeed, Yarbrough asserted that

“Upon information and belief, Yarbrough was not the first or the last SFISD student to

suffer a concussion playing football. Many students suffered concussions as a result of the

same aggressive play. These concussions were known and/or should have been known by

Defendants. Indeed, local health care professionals indicated SFISD is one of the local

school districts which has the highest incidents of concussions.             Unfortunately,

Yarbrough’s case is not an isolated incident” [Doc. No. 21, ¶ 82]

       Further, the Memorandum and Recommendation states that no district court in the

Fifth Circuit has ever held that a high school athlete suffers a constitutional injury as a

result of physical injuries incurred during practice. Denying a Rule 12(b)(6) motion to

dismiss in the context of high school football, Judge Atlas opined “’that if the Constitution

protects a student from physical abuse by teachers, it must also protect [a student] from

being being run to death’ by his coaches in an overly strenuous football practice. . . ).

Roventini v. Pasadena Indep. Sch. Dist., 981 F. Supp. 1013, 1021 (S.D. Tex. 1997)

(subsequently withdrawn on the parties’ own motion at Roventini v. Pasadena Indep. Sch.

Dist., 183 F.R.D. 500 (S.D. Tex. 1998)) ((high school football player dies of heat

exhaustion after a football practice).

D.      Defendants Were Aware of an Immediate Danger Facing a Known Victim

       Plaintiff objects to the Memorandum and Recommendation in that it states that

Yarbrough failed to claim “that the Individual Defendants were ‘aware of an immediate

danger facing a known victim.’” [Doc. No. 35, page 7]. But instead “zeros in on the overall

danger of the sport and the coaches continuously urging players to meet aggression with

\
                                             11
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 12 of 25




aggression.” “Notably, Yarbrough does not complain that the coaches knowingly forced

him to continue contact drills after he suffering a concussion.” [Doc. No. 35, page 7].

       However, Plaintiff’s First Amended Complaint is replete with allegations that

Defendants were aware of an immediate danger facing a known victim:

              In May, 2015, at the end of his eighth-grade year at SFJH, Chase
              Yarbrough underwent a baseline brain assessment test referred to as
              an ImPACT (Immediate Post-Concussion Assessment and Cognitive
              Testing) Clinical Report.      The ImPACT Clinical Report is a
              neurocognitive screening tool which provides diagnostic information
              regarding recovery from injury. Recovery from concussions is
              difficult to track. The tracking of recovery following an injury
              requires the analysis of test performance across a number of
              neurocognitive factors. The ImPACT Report has two components,
              baseline testing and post-injury testing which are used in conjunction
              to determine if an athlete can and when return to the activity safely.
              [Doc. No. 21, ¶ 24]

              SFISD clearly acknowledged and was aware of the dangers of
              traumatic brain injury by implementing the ImPACT Report
              procedures and other procedures adopted from the UIL. [Doc. No. 21,
              ¶ 25]

              ImPACT Clinical Reports and baseline assessments are commonplace
              and required in many private and public schools each year. Indeed,
              SFISD recognized the duties and responsibilities under the UIL and
              the Texas Education Code.           However, Plaintiff claims that
              Defendants failed to properly implement, follow, enforce, and/or train
              appropriate policies, practices, and procedures regarding concussion
              prevention, detection, and treatment. [Doc. No. 21, ¶ 26]

              Indeed, after discussions with Yarbrough and his father, the physician
              concluded that this was not the first concussion that Yarbrough had
              suffered and that he had likely suffered a concussion a few weeks
              earlier and had been practicing and playing with a concussion. It is
              understood and believed that some weeks earlier, Yarbrough
              displayed visible signs of a concussion following a practice.
              Yarbrough began to vomit after practice in clear view of the coaches
              and other players. However, Defendants failed to take any action to
              check on Yarbrough, remove Yarbrough from play, inform his parents

\
                                            12
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 13 of 25




            of the condition, or instruct Yarbrough to seek medical care.
            Instead, Yarbrough continued to participate in practices where head
            to head drills were required [Doc. No. 21, ¶ 58].

            A relationship between Defendants and Plaintiff existed such that
            Plaintiff was a foreseeable victim of the Defendants’ actions, in fact,
            he was an intended victim, and he was a member of a discrete class of
            persons subjected to the potential harm brought about by Defendants’
            actions [Doc. No. 21, ¶ 80].

            Yarbrough claims that Defendants used their authority to create a
            dangerous environment for him and others, and Defendants acted with
            deliberate indifference to the plight of Plaintiff. Indeed, the
            environment created by Defendant state actors was dangerous and
            they knew it was an immediate danger and yet they used their
            authority to create an opportunity that would not otherwise have
            existed for the conduct to occur. Defendants knew of and
            disregarded an excessive risk to Yarbrough’s health, safety, and
            bodily integrity. Clearly, Yarbrough was a known victim of the
            dangerous environment created by Defendants and Defendants knew
            an immediate danger existed to Plaintiff’s health, safety, and bodily
            integrity [Doc. No. 21, ¶ 89].

            It was clearly foreseeable that by instructing, directing, forcing, and
            requiring Yarbrough to participate in the organized drills,
            scrimmages, and practice, that necessarily resulted in helmet to
            helmet, head to head, and other upper body contact, Yarbrough faced
            a substantial risk of serious harm, and the Defendants failed to take
            reasonable steps to enact, implement, train, educate and/or enforce
            reasonable policies, practices, and procedures to avoid the harm.
            Defendants’ affirmative and direct acts of demanding the aggressive
            drills instructing the kids engage in harder and harder hits and upper
            body contact, which resulted in head to head and helmet to helmet
            contact was a causal act of recklessness, deliberate indifference,
            and/or callousness that caused Yarbrough to be subjected to injury,
            and specifically to the deprivation of his right to bodily integrity [Doc.
            No. 21, ¶ 90].

            At all times material and relevant hereto, Defendants were aware of
            and willfully disregarded the inherent and extreme dangers to a
            student athlete who participates in athletic activities at the direction
            and instruction of Defendants [Doc. No. 21, ¶ 91].



\
                                            13
     Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 14 of 25




              Defendants failed in their positions of authority, under color of state
              law, to take appropriate steps to minimize the risk of serious injury to
              football players such as that actually suffered by Yarbrough [Doc. No.
              21, ¶ 92].

              Defendants took no reasonable or proper steps to prevent or minimize
              the risk of harm that Yarbrough actually suffered, but rather directed,
              required, forced, supervised, and allowed such potentially high–risk
              activity to occur under the above unreasonably dangerous
              circumstances with willful disregard and/or deliberate indifference for
              Yarbrough’s health, safety, and bodily integrity [Doc. 21, ¶ 93].

              Yarbrough was an intended and obvious member of a class subjected
              to the harm brought about by the Defendants’ actions and/or inactions
              [Doc. 21, ¶ 94].

              By way of Defendants’ actions and/or inactions, Defendants utilized
              their position of authority and power to create a danger to Yarbrough
              and/or placed him in a more vulnerable manner to the known risk of
              harm [Doc. 21, ¶ 95].

              The Defendants’ actions and/or inactions demonstrated an adopted
              practice, custom procedure, or policy in deliberate indifference to
              Yarbrough’s overall health, safety, welfare, and bodily integrity [Doc.
              21, ¶ 96].

       As illustrated above, Plaintiff plead that Defendants were aware of and

immediate danger facing a known victim. Accordingly, Plaintiff objects to

Magistrate Edison’s conclusion that Plaintiff did not properly plead allegations.


E.     State-Created Danger Theory Of Liability

       In the Memorandum and Recommendation, the Magistrate states that the Fifth

Circuit has consistently refused to recognize a “state-created danger” theory under § 1983.

Plaintiff objects to the over-simplification of Fifth Circuit precedent. It is Yarbrough’s core

contention that statements by the Fifth Circuit that it has not adopted the theory, in the



\
                                              14
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 15 of 25




context of factual circumstances that would not give rise to liability under the theory in any

event, are not the same as a holding rejecting the theory altogether.

       The Fifth Circuit has had an on-again, off-again embrace of the state-created danger

theory.   In a series of cases decided in the immediate aftermath of DeShaney v.

Winnebago County Dept. of Social Serv’s., 489 U.S. 189, 109 S.Ct. 998, 103 L.Ed.2d 249

(1989), the Fifth Circuit first recognized the existence of, then adopted, the state-created

danger theory of liability. See Johnson v. Dallas Indep. Sch. District, 38 F.3d 198, 200 (5th

Cir.1994) (“When state actors knowingly place a person in danger, the due process clause

of the constitution has been held [by other courts] to render them accountable for the

foreseeable injuries that result from their conduct, whether or not the victim was in formal

state ‘custody’”); Piotrowski v. City of Houston, 237 F.3d 567 (5th Cir. 2001) (identifying

the elements of state-created danger liability and holding that, even if theory was available

in this circuit, plaintiff had not met its elements); McClendon v. City of Columbia, 258 F.3d

432, 435 (5th Cir. 2001) (“We have not heretofore explicitly adopted and enforced this

theory. We do so now”). But the panel opinion in McClendon, which expressly adopted

the theory, was vacated by the en banc court. McClendon v. City of Columbia, 285 F.3d

1078 (5th Cir. 2002). The en banc court then held that even if the state-created danger

theory of liability was available, it was not met in the case. McClendon v. City of Columbia,

305 F.3d 314, 325-27 (5th Cir. 2002).

       The following year, the Fifth Circuit again acknowledged that it had “never

explicitly adopted the state-created danger theory,” but it noted that it had previously “set

out the elements of a state-created danger cause of action” and then reversed the district

\
                                             15
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 16 of 25




court’s dismissal of the claim because “even a cursory review of the complaints shows that

plaintiffs pleaded facts to establish deliberate indifference,” the element of state-created

danger liability that the district court found to have been lacking, thereby effectively

adopting the theory. Scanlan v. Texas A&M Univ., 343 F.3d 533, 537 (5th Cir. 2003). In

Beltran v. City of El Paso, however, the Fifth Circuit noted that it had “consistently refused

to recognize a ‘state-created danger’ theory of § 1983 liability even where the question of

the theory’s viability has been squarely presented.” 367 F.3d at 307. The Court then found

it unnecessary to settle the issue at the time because “[e]ven if a state-created danger theory

were acknowledged in this circuit,” the 911 operator defendant had not acted with the

deliberate indifference necessary to state a claim. Id.

       A few years later, another panel of the Fifth Circuit held that Scanlan “necessarily

recognized that the state-created danger theory is a valid legal theory.” Breen v. Texas

A&M Univ., 485 F.3d 325, 335 (5th Cir. 2007). But that opinion was then withdrawn in

part on rehearing, with the sections of the opinion discussing state-created danger liability

deleted. Breen v. Texas A&M Univ., 494 F.3d 516, 518 (5th Cir. 2007).           Subsequently,

the Court reiterated that, “[d]espite the potential confusion created by Scanlan and Breen,

recent decisions have consistently confirmed that ‘[t]he Fifth Circuit has not adopted the

‘state-created danger’ theory of liability.’” Kovacic v. Villarreal, 628 F.3d 209, 214 (5th

Cir. 2010); see also Bustos v. Martini Club, Inc., 599 F.3d 458, 466 (5th Cir. 2010) (“[T]his

circuit has not adopted the state-created danger theory”). Nevertheless, some uncertainly

lingers because most of the Fifth Circuit’s cases have dealt with factual circumstances that

would not give rise to state-created danger liability even if the Circuit recognized the cause

\
                                              16
      Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 17 of 25




of action.

        Almost every circuit court of appeals has recognized and adopted some form of

state-created danger theory of liability. See Butera v. District of Columbia, 235 F.3d 637,

648-49 (D.C. Cir. 2001), n.10 (collecting cases from each of the circuits discussing the

state-created danger theory):

        See, e.g., Frances–Colon v. Ramirez, 107 F.3d 62, 64 (1st Cir.1997); Dwares
        v. City of New York, 985 F.2d 94, 99 (2d Cir.1993); Kneipp v. Tedder, 95
        F.3d 1199, 1201 (3d Cir.1996); Pinder v. Johnson, 54 F.3d 1169, 1175–77
        (4th Cir.1995) (en banc), cert. denied, 516 U.S. 994, 116 S.Ct. 530, 133
        L.Ed.2d 436 (1995); Johnson v. Dallas Indep. Sch. Distr., 38 F.3d 198, 200–
        01 (5th Cir.1994), cert. denied, 514 U.S. 1017, 115 S.Ct. 1361, 131 L.Ed.2d
        218 (1995); Kallstrom v. City of Columbus, 136 F.3d 1055, 1066–67 (6th
        Cir.1998); Reed v. Gardner, 986 F.2d 1122, 1125 (7th Cir.1993), cert.
        denied, 510 U.S. 947, 114 S.Ct. 389, 126 L.Ed.2d 337 (1993); Gregory v.
        City of Rogers, 974 F.2d 1006, 1010 (8th Cir.1992) (en banc), cert. denied,
        507 U.S. 913, 113 S.Ct. 1265, 122 L.Ed.2d 661 (1993); Wood v. Ostrander,
        879 F.2d 583, 589–90 (9th Cir.1989), cert. denied, 498 U.S. 938, 111 S.Ct.
        341, 112 L.Ed.2d 305 (1990); Uhlrig v. Harder, 64 F.3d 567, 572 & n. 7
        (10th Cir.1995), cert. denied, 516 U.S. 1118, 116 S.Ct. 924, 133 L.Ed.2d 853
        (1996); Wyke v. Polk County Sch. Bd., 129 F.3d 560, 567 (11th Cir.1997).

Id.

        The issues is that Plaintiff’s concussion did not onset until the specific high school

coaches at issue in this case directed repeated harder upper body contact without

appropriate medical attention and training. See Mann v. Palmerton Area Sch. Dist., 872

F.3d 165, 172 (3d Cir. 2017) (“If a jury concluded that Walkowiak was aware of the first

blow to Sheldon’s head and observed signs of a concussion, the jury could conclude that

Walkowiak used his authority in a way that rendered Sheldon more vulnerable to harm by

sending him back into the practice session.”).

E.      Plaintiff properly asserted a claim under Monell

\
                                              17
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 18 of 25




       In the Memorandum and Recommendation, Magistrate Edison states that Plaintiff

only asserted a claim under the “state created danger” theory of liability. Plaintiff objects

to the Memorandum and Recommendation omission of and/or cursory conclusions

regarding Plaintiff’s Monell claims.

       Specifically, in addition to state created danger, Plaintiff also claims that the Santa

Fe Independent School District is liable under Monell vs. Department of Social Services of

the City of New York, 436 U.S. 658 (1978). “Specifically, the School District Defendants’

official policies, procedures, practices and/or customs caused the constitutional violation.

The extremely dangerous acts and omissions of the coaches and coaching staff were

consciously permitted through the policy, custom and/or practice of the School District

Defendants’ failure to implement, enforce, educate and/or train regarding safety policies

as required by law and the UIL, where the custom of competitive high school football took

precedence over and constituted a deliberate indifference to the health and safety of

Yarbrough and other students. The dangerous policies, customs, practices, rules,

regulations of the SFISD and officials included, but are not limited to, the following:

              a.     maintaining inadequate safety policies, customs, practices, rules, and
                     regulations for conducting football practices, scrimmages and drills;

              b.     maintaining policies, customs and/or practices of failing to properly
                     or adequately implement, enforce and/or train the coaches and staff of
                     UIL safety standards, Texas Education Code, and the written
                     concussion protocols of SFISD;

              c.     inadequate and improper policies, customs, practices and/or
                     procedure of failing to maintain proper medical procedures and
                     personnel in place in accordance with recognized protocol and
                     procedures;



\
                                             18
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 19 of 25




            d.    maintaining policies, customs, practices and/or procedures of failing
                  to teach and practice safe play and proper tackling/defensive
                  technique;

            e.    maintaining policies, customs, practices, and/or procedures of failing
                  to follow recognized safe rules and practices of safe play in practices,
                  scrimmages, and drills;

            f.    maintaining policies, customs, practices, procedures of maintaining a
                  coaching staff and training staff that was unable and/or unwilling to
                  provide, implement, enforce, and/or instruct proper safety precautions
                  to prevent head to head, helmet to helmet and upper body contact
                  during practices, scrimmages and drills;

            g.    maintaining policies, customs, practices, and procedures of
                  emphasizing, instructing, and orchestrating aggressive and unsafe
                  football training, practices and procedures and victories over football
                  safety;

            h.    maintaining policies, customs, practices and procedures of
                  inadequately and/or improperly training coaching staff and trainers in
                  the proper and safe maneuver to conduct practices, scrimmages, and
                  drills despite known hazards and dangers;

            i.    maintaining policies, customs, practices, and procedures of
                  inadequate training of coaching staff and trainers in prevention,
                  identification, assessment, awareness and treatment and monitoring of
                  the signs and symptoms of concussions and/or head injuries;

            j.    maintaining policies, customs, practices, and procedures of allowing
                  coaches to conduct and/or control the conditions and content of
                  practices, scrimmages and drills despite known hazards and dangers;

            k.    maintaining policies, customs, practices and/or procedures of failing
                  to properly appoint, approve and/or implement a Concussion
                  Oversight Team (COT) and develop an appropriate Return to Play
                  protocol; and

            l.    maintaining policies, customs, practices and procedures of properly
                  and timely removing a student-athlete from practice and/or play
                  immediately when a concussion or head injury is suspected.




\
                                         19
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 20 of 25




The above list is not exhaustive, but illustrative of the policies, customs, practices and

procedures of the Defendants” [Doc. 21, ¶ 116].

       The inadequacy of Defendants’ existing practices, customs, procedures, and policies

was so likely to result in violation of Yarbrough’s constitutional rights that Defendants can

be reasonably said to have been deliberately indifferent to those rights. As a direct and

proximate result of the liability producing conduct of Defendants and their wanton and

willful disregard for the safety of Yarbrough which shocks the conscience, Yarbrough’s

suffered those permanent and severe injuries described above, and was deprived of his

liberty interest and suffered injury to his human dignity and bodily integrity, without due

process of law guaranteed by the Fourteenth Amendment of the United States Constitution.

[Doc. No. 21, ¶ ¶ 116-125]

       Indeed, Yarbrough sufficiently stated claims under Monell v. Department of Soc.

Services, 436 U.S. 658, 690 (1978). It is well-established that 42 U.S.C § 1983 makes liable

every person who, under color of state law, violates federal constitutional rights. Under

Monell, the School District – SFISD – itself must have caused the violation. Littell vs.

Houston Independent School District, 894 F.3d 616, 622 (5th Cir. 2018).         As illustrated

above, Yarborough outlined numerous policies, policies, and customs of SFISD [Doc. 21,

p ¶ 116].

       Further, in Littell, the trial court granted HISD’s Rule 12(b)(6) motion to dismiss.

After the plaintiffs appealed, the Fifth Circuit reversed. The central issue on appeal was

whether the amended complaint stated a claim for municipal liability under Monell.        The

Fifth Circuit concluded that the plaintiffs sufficiently stated a claim. In so doing, the Court

\
                                              20
      Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 21 of 25




made it clear that the amended complaint must allege sufficient factual content to permit

the reasonable inference (1) that the constitutional violation occurred and (2) that an official

policy attributable to the school district’s policymakers (3) was the moving force behind

it.   Littell, at 623 (citing, Doe, ex rel. Magee vs. Covington Cty. Sch. Dist. ex. Rel. Keys,

675 F.3d 849, 654, 866-67 (5th Cir. 2012) (other citations omitted).

        Although the parties agreed that a constitutional violation occurred relating to the

strip search of middle school girls, the Littell Court reasoned that “the Supreme Court

established the ‘failure to train’ method of proving municipal liability in City of Canton vs.

Harris, 489 U.S. 378, 386-392 (1989). Citing City of Canton, the Fifth Circuit made clear:

               Under Canton, when a municipal entity enacts a facially valid
               policy but fails to train its employees to implement it in a
               constitutional manner, that failure constitutes ‘official policy’
               that can support municipal liability if it ‘amounts to deliberate
               indifference.’ (citations omitted). To prove deliberate
               indifference at trial, Plaintiffs must show that ‘in light of the
               duties assigned to specific officers or employees[,] the need for
               more or different training is so obvious, and the inadequacy so
               likely to result in the violation of constitutional rights, that the
               policymakers. . .can reasonably be said to have been
               deliberately indifferent (citations omitted).

Id. at 624.

        “[D]eliberate indifference” is a stringent standard of fault, requiring proof that a

municipal actor disregarded a known or obvious consequence of his action.             Bd. of the

Cty. Comm’rs v. Brown, 520 U.S. 397, 410 (1997). There are at least two ways of proving

deliberate indifference. First, municipal/school district employees will violate

constitutional rights so often that one can infer from the pattern of violations that the need

for further training must have been plainly obvious to the policymakers. Second, even in

\
                                               21
     Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 22 of 25




absent of proof of pattern, deliberate indifference can still be inferred if the risk of

constitutional violations was or should have been an obvious or highly predicable

consequence of the alleged training inadequacy.2 However, even in the absence of a

pattern, a plaintiff must establish deliberate indifference by showing a single incident with

proof of the possibility of recurring situations that present an obvious potential for violation

of constitutional rights such that it should have been apparent to the policymaker that a

constitutional violation was the highly predictable consequence of a particular policy of

failure to train. Littell, 894 F.3d at 624.

       In his First Amended Complaint, Yarbrough’s claims are facially plausible which

will allow the court to draw the reasonable inference that Defendants are liable for the

alleged misconduct. Indeed, Plaintiff’s claims and allegations track City of Canton v.

Harris and Littell.

F.     Individual Defendants are Not entitled to Qualified Immunity

       Plaintiff objects to the Memorandum and Recommendation that qualified immunity

applies to the individual Defendants. The Magistrate again oversimplifies Plaintiff’s

claims.

       The Supreme Court has applied the same qualified-immunity framework for nearly


2
  As alleged in inter alia Paragraph 17 of the Amended Complaint, the Texas Education
Code establishes protocols that were disregarded in by the coaches at issue in this case. See
Texas Education Code, Subchapter D. Prevention, Treatment, and Oversight of
Concussions Affecting Student Athletes, § 38.151, et seq. Section 38.153 of the Texas
Education Code requires school districts to appoint or approve a concussion oversight team
which shall establish a return-to-play protocol, based on peer reviewed scientific evidence,
for a student’s return to interscholastic athletics practice or competition following the force
or impact believed to have caused a concussion. Tex. Educ. Code § 38.153.

\
                                              22
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 23 of 25




forty years, since Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).        The Court held in

Harlow that qualified immunity turns on “the objective reasonableness of an official’s

conduct, as measured by reference to clearly established law.” Id.; see also Ziglar v.

Abbasi, 137 S. Ct. 1843, 1866 (2017). The Court recently reiterated, in District of Columbia

v. Wesby, that officials are entitled to qualified immunity unless “every reasonable official

would interpret [precedent] to establish the particular rule the plaintiff seeks to apply,”

placing “the constitutionality of the officer’s conduct ‘beyond debate.”’ 138 S. Ct. 577,

589-90 (2018) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).

       It is well settled that identifying “clearly established” law generally requires

“identify[ing] a case where an offic[ial] acting under similar circumstances... was held to

have violated the [Constitution].” White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam).

That does not require “a case directly on point,” but it does require a case - a body of

relevant case law' is usually necessary” - placing the unlawfulness of the particular conduct

“beyond debate.” Wesby, 138 S. Ct. at 589-90.     In addition, “there can be the rare ‘obvious

case,’ where the unlawfulness of the offic[ial]’s conduct is sufficiently clear even though

existing precedent does not address similar circumstances.” Wesby, 138 S. Ct. at 590

(quoting Brosseau, 543 U.S. at 199).

       Plaintiff’s claims are not that a substantive due process violation occurred regarding

physical injuries sustained at a football practice.     The problem is that Yarborough’s

allegations are not at all this atomized.     There is puissant caselaw that Yarborough

possesses a Constitutional right to “bodily integrity” See Jefferson v. Ysleta Independent

School District, 817 F.2d 303, 305 (5th Cir.1987); Doe v. Taylor Independent School

\
                                             23
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 24 of 25




District, 15 F.3d 443, 450-451 (5th Cir. 1994).           These rights have been ‘clearly

established’ in Fifth Circuit caselaw for between 25-30 years.

       For the reasons stated above, Plaintiff respectfully submits that Defendants’ Motion

to Dismiss Pursuant to Rule 12(b) should be denied.

                                       CONCLUSION

       Plaintiff respectfully objects to the Magistrate Judge’s Memorandum and

Recommendation findings: (1) that there is no constitutional violation; (2) that state created

danger is not an available remedy; and (3) that the individual Defendants are entitled to

qualified immunity. Plaintiff respectfully asserts that the Defendants’ Motion to Dismiss

should be denied.


                                           Respectfully Submitted,

                                           THE CHANDLER LAW FIRM, L.L.P.

                                           /s/ Sherry Scott Chandler
                                           __________________________________
                                           Sherry Scott Chandler
                                           State Bar No. 17915750
                                           Lewis M. Chandler
                                           State Bar No. 24036350
                                           4141 Southwest Freeway, Suite 300
                                           Houston, Texas 77027
                                           Telephone: (713) 228-8508
                                           Facsimile: (713) 228-8507
                                           sherry@chanderlawllp.com
                                           lewis@chandlerlawllp.com




\
                                             24
    Case 3:20-cv-00322 Document 40 Filed on 06/17/21 in TXSD Page 25 of 25




                                        SOUTHERLAND LAW FIRM

                                        /s/ J. Alfred Southerland
                                        __________________________________
                                        J. Alfred Southerland
                                        State Bar No. 18860050
                                        4141 Southwest Freeway, Suite 300
                                        Houston, Texas 77027
                                        Telephone: (281) 928-4932
                                        Facsimile: (713) 228-8507
                                        alf@southerlandlawfirm.com

                                        LAW OFFICES OF SETH KRETZER

                                        /s/ Seth Kretzer
                                        __________________________________
                                        Seth Kretzer
                                        State Bar No: 24043764
                                        9119 South Gessner; Suite 105
                                        Houston, TX 77074
                                        DIRECT: 713/775-3050
                                        seth@kretzerfirm.com (email)

                                        COUNSELS FOR PLAINTIFF

                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 17th day of June, 2021, a true and
correct copy of the attached and foregoing document was served on all counsel of record
in accordance with the Federal Rules of Civil Procedure as follows:

      Clay T. Grover
      State Bar Number 08550180
      cgrover@rmgllp.com
      Amy Demmler
      State Bar Number 24092337
      ademmler@rmgllp.com
      Rogers, Morris & Grover, L.L.P.
      5718 Westheimer, Suite 1200
      Houston, Texas 77057
      713-960-6000 Telephone
      713-960-6025 Facsimile



\
                                          25
